Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 1 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 2 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 3 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 4 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 5 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 6 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 7 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 8 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document     Page 9 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 10 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 11 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 12 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 13 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 14 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 15 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 16 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 17 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 18 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 19 of 20
Case 6:18-bk-20235-SY   Doc 1 Filed 12/05/18 Entered 12/05/18 15:14:12   Desc
                        Main Document    Page 20 of 20
